Citation Nr: 1541011	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of fracture of the left distal fibula (claimed as a left ankle disability) with degenerative joint disease for the period prior to January 2, 2013.  

2.  Entitlement to service connection for a right knee condition as secondary to service-connected residuals of fracture of the left distal fibula.  

3.  Entitlement to service connection for a low back disability as secondary to service-connected residuals of fracture of the left distal fibula.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In May 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In October 2009, the Veteran filed claims for increased (compensable) evaluations for his left ankle disability.  In a March 2010 rating decision, the RO denied the Veteran's claim for an increased rating, and then in June 2013 assigned the Veteran a 40 percent rating effective January 2, 2013, for loss of use of a foot.  While the 40 percent rating represents the maximum schedular rating, the fact that the increase was not granted for the entire appeal period means that the increase did not represent a full grant the benefits sought.  As such, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board acknowledges a statement submitted by the Veteran's representative in July 2013 expressing a desire to withdraw the Veteran's appeal for service connection for bilateral hearing loss.  However, the Board finds that the Veteran's appeal for bilateral hearing loss service connection has continued on appeal, and the Veteran has provided testimony on such claim at his May 2015 Board hearing.  Therefore, as the Veteran has provided testimony and stated after the issuance of supplemental statements of the case (SSOC) including entitlement to service connection for bilateral hearing loss that he wished to appeal all claims included in such SSOC, that the Veteran has effectively rescinded his withdrawal of service connection for bilateral hearing loss.  Therefore, this issue remains on appeal and is addressed herein.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's ankle disability has been manifested by complaints of pain and limitation of motion with a dorsiflexion of no less than 20 degrees and plantar flexion of no less than 40 degrees, of the left ankle and no more than a moderate limitation of the ankle motion.  Prior to January 2, 2013, the Veteran was not shown to experience symptoms commensurate with loss of use of the foot.

2.  The Veterans' diagnosed right knee condition was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation and was not caused or aggravated by his service-connected left ankle disability.  

3.  The Veterans' diagnosed low back disability was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation and was not caused or aggravated by his service-connected left ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left ankle disability prior to January 2, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274, 5284 (2015).

2.  The criteria for service connection for a right knee disability, to include as secondary to a service connected left ankle disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a low back disability, to include as secondary to a service-connected left ankle disability,  are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in October 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination for his right knee and low back (the report of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Entitlement to an Evaluation in Excess of 10 Percent for a Left Ankle Disability

The Veteran filed a claim for an increase in his 10 percent evaluation for his left ankle disability in October 2009.  Subsequently in a March 2010 rating decision the RO granted the Veteran a 40 percent rating for his left ankle from January 2, 2013 onward, based on the conclusion that the Veteran effectively had loss of use of his left foot.  40 percent is the maximum schedular rating allowed for loss of use of the foot, and is assigned under Diagnostic Code 5167.  Prior to January 2, 2013, the Veteran received in a 10 percent rating under Diagnostic Code 5271.  As such, the Board will consider whether a schedular rating in excess of 10 percent is warranted prior to January 2013 and whether an extraschedular rating is warranted for the Veteran's left ankle disability.
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Board has considered whether a staged rating is warranted; however, as will be discussed, the Veteran is already receiving noncompensable, 10 and 40 percent ratings for his left ankle during the course of his appeal, and as will be discussed the Board finds that symptoms related to the Veteran's left ankle disability have not changed in severity over the course of the appeal to warrant further staging of ratings. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Ankylosis of the ankle is rated under Diagnostic Code 5270.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a. 

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle. 38 C.F.R. § 4.71a. 

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).  Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity. Id. at 704. 

Under Diagnostic Code 5167, a 40 percent rating is assigned when there is loss of use of the foot.  Loss of use of the lower extremity (or foot) is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63 (a), (b).

In February 2010 the Veteran was afforded a VA examination for his left ankle disability.  At that examination the examiner reviewed the Veteran's claims file and his reported history.  The Veteran noted that he self-medicated for his pain, which he rated at a severity of 6 out of 10 with a flare-up almost every day.  The Veteran reported seeing an orthopedic surgeon regularly for his left ankle pain and also reported wearing boots on both legs.  The examiner noted that the Veteran was not using any assistive devices for ambulation, but that he would sometimes use hot and cold pads during a flare up.  In cold weather he reported that his pain was worse, but he denied having ever had any surgery on his left leg.  

Upon examination of the left leg, the examiner noted no swelling or inflammation of the leg or ankle.  There was no muscle atrophy of the lower extremity and left ankle dorsiflexion was 20 degrees, with 40 degrees of plantar flexion.  There was no discomfort after repetitive range of motion, and no other noted abnormality of the left foot.  Imaging studies did not reveal any fracture or dislocation.  There was mild to moderate degenerative joint disease of the left ankle which was revealed on imaging studies.

In January 2013 the Veteran was afforded a second VA examination for his left leg and ankle.  At that examination the examiner noted that he had reviewed the Veteran's claims file and had conducted an examination of the Veteran.  The examiner noted that the Veteran had had a left fibular fracture in 1975, and that he had also experienced a history of arthritis of the left fibula.  The Veteran reported that flare-ups impacted the functioning of his left ankle, and that prolonged use or bad weather would increase the pain to approximately 5-6 out of 10 and result in ankle swelling.  Upon examination, the Veteran's left ankle plantar flexion ended at 5 degrees painful motion at 0 degrees.  His left ankle dorsiflexion ended at 0 degrees with painful motion at 0 degrees.  The Veteran was able to perform repetitive motion without additional limitation in his range of motion of the ankle.  The examiner noted that the Veteran experienced functional loss of the left ankle through less movement than normal, weakened movement, pain on movement and disturbance of locomotion.  The Veteran had localized tenderness and pain on palpation of the joint of the left ankle.  The examiner noted that the Veteran experienced ankylosis of the left ankle in the dorsiflexion between 0 and 10 degrees.  The examiner found no instability of the ankle joints, and did not observe any scars.  The Veteran reported that he used a cane as an assistive device.  Degenerative arthritis of the left ankle was noted.  The examiner found that the Veteran's left ankle would impact his work in that he would only be able to perform sedentary work activities.  

The Board notes that the Veteran has also received private treatment for his left ankle.  The records from this private treatment from a facility called Prevea Health, are associated with the record.  These treatment records reflect that the Veteran sought treatment for his left ankle pain from 2010 to 2013.  He consistently reported having left ankle pain and having to wear an ankle brace.  The treating medical professionals noted on multiple occasions that the Veteran showed signs of post-traumatic arthritis of the left ankle, as a result of his in-service injury.  In 2013 specifically, treatment records indicate a prescription for a rocker bottom shoe necessary for walking as a result of the Veteran's left ankle disability.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected left ankle disability does not warrant a disability rating in excess of 10 percent prior to January 2, 2013.

The Board finds that the medical evidence of record does not support a finding that the Veteran's left ankle disability has sufficient limitation of motion to warrant a marked ankle disability under DC 5271 prior to January 2, 2013, as the Veteran demonstrated dorsiflexion and plantar flexion ending at 20 and 40 degrees, respectively, at his February 2010 examination which are limitations in motion the Board considers to be equitable to the current 10 percent rating for a moderate limitation of motion.  Normal range of motion of the ankle is plantarflexion to 45 degrees and dorsiflexion to 20 degrees.  As such, prior to January 2013 the Veteran was shown to have near normal range of motion in his left ankle.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board notes that the Veteran has reported experiencing pain and flare ups during his period on appeal; however, on range of motion testing at the 2010 VA examination, the repetitive motion testing did not cause any additional discomfort.  There was also no muscle atrophy.  The examiner noted no left foot abnormality.  While the Veteran has clearly experienced left ankle pain, even if range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  As noted, even with pain and after repetitive motion testing, the Veteran still consistently demonstrated range of motion in excess of what would be required for a 10 percent rating under the schedular rating criteria.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion for the periods on appeal.

The Board notes that he February 2010 VA examiner found no additional loss of range of motion due to pain, fatigue, weakness nor incoordination with repetitive use.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and DeLuca do not provide a basis for a rating in excess of 10 percent.  Moreover, the Veteran is already receiving a compensable rating so 38 C.F.R. § 4.59  is not for application.

Further, there is no medical evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy prior to January 2, 2013.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted for the specified period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274 (2015).

There was also no basis advanced for finding loss of use of the left foot prior to January 2013.  As noted, the Veteran demonstrated considerable range of motion in his left ankle and was able to toe and heel-walk.  As such, his left ankle disability was not consistent with loss of use which would imply the foot was no better than if it had been amputated.

The Board acknowledges the fact that the Veteran suggested at his Board hearing in 2015 that his disability had been relatively stable since 2010, but the fact remains that the two VA examinations during the course of this appeal reveal increased impairment.  Therefore, the Veteran's testimony alone does not provide a sufficient basis for assigning the 40 percent rating prior to January 2013.

As described, a schedular rating in excess of 10 percent for residuals of left fibular disability is therefore not warranted prior to January 2, 2013.

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5271, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain due to his arthritis.  See 38 C.F.R. § 4.71a.  The 10 percent rating that is assigned under Diagnostic Code 5271 was granted based on recognition of the Veteran's symptomatic disability characterized by pain and impairment of the ankle of moderate severity.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's left ankle related symptoms within the parameters of the schedular rating that is assigned. 

The Board acknowledges that the Veteran was eventually assigned the maximum schedular disability rating of 40 percent for loss of use.  However, even then, nothing unique or unusual was described regarding the Veteran's foot disability.  The Veteran did have restricted range of motion in the ankle, but this would be accounted for by lesser ratings.  The Veteran also wore braces and boots.  However, such would be expected for a disability rating assigned for loss of use of the foot.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right knee disability with pain and flare ups and referral for consideration of an extraschedular evaluation is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, at his most recent January 2013 VA examination the examiner noted that the Veteran would have no limitations with sedentary work.  Importantly, the Veteran has not averred that he has been totally precluded from working on account of his left ankle disability. Thus, the Board finds that Rice is inapplicable. 

Entitlement to Service Connection for Right Knee Disability and Low Back Disabilities, to Include as Secondary to Service-Connected Left Ankle Disability

The Board notes that as these issues pertain to relevant facts and similar law, they will be addressed together. 

In October 2009 the Veteran filed a claim for service connection on a secondary basis for his right knee disability and a low back disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Regarding the Veteran's possible presumptive service connection, there is no documented evidence of record indicating that he was diagnosed with arthritis of the right knee or low back within a year of his separation from service.  The Veteran was diagnosed with arthritic changes of both disabilities February 2010, more than three decades after his discharge, and prior to this diagnosis there is no record of any post-service treatment being provided for either the Veteran's right knee or his low back or any relevant record of complaints.  As such, the record does not establish any continuity of symptoms.  Therefore, the presumption does not apply.  

With respect to the first element of Shedden, the evidence of record shows that the Veteran is currently diagnosed with arthritic changes of the right knee and degernative disc disease of his low back.  Therefore, the Veteran has current right knee and low back disabilities and the first element of Shedden has been satisfied.  

Turning to crucial element two, in-service incurrence of an injury or disease, to the extent that the Veteran has contended that his right knee and low back are related to his military service.  However, for the reasons provided below, the Board finds that the competent and probative evidence of record outweighs these contentions.  
Having reviewed the evidence of record, the only evidence which suggests that the Veteran's disability either began during or was otherwise caused by his military service is his contentions.  The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran, as a lay person, can competently testify about symptoms he experienced in service or symptoms he observed.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's claim that his disabilities are related to service is outweighed by the objective evidence of record.

First, the Veteran's service treatment records do not reflect any complaints of a right knee disability or a low back disability during service and there were no abnormal findings relating to either at his 1975 or 1976 separation examinations.  Element (2) of Shedden (an in-service injury) is therefore not met, and the Veteran's claim for direct service connection for both disabilities fails on this basis. 

The Board acknowledges the Veteran's statement asserting a relationship between his service and his disabilities.  Unfortunately, his assertion does not serve as a competent nexus, as the determination as to how an internal joint changed is considered to be a complex medical question.  Nevertheless, given his assertions, VA obtained medical opinions to address the etiology of the Veteran's right knee and low back disabilities in February 2010 and January 2013.  

In February 2010, a VA examiner noted that the Veteran had arthritis of the right knee and low back, but found that both were due to the natural aging process instead of service.  In January 2013 another VA examiner confirmed this opinion, reporting that it was less likely than not that the Veteran's right knee disability and low back disability were related to his service.  Therefore, as described, there is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed disabilities and his military service.  Of note, the Veteran has not submitted any medical opinion suggesting that his service connected disabilities caused his right knee and low back conditions.  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his right knee and low back disabilities and his military service.  The ability to render an opinion on such conditions requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his disability and military service to be of limited probative value.  See 38 C.F.R. § 3.159(a)(1).  Accordingly, the lay statements offered by the Veteran in support of his own claim is not competent evidence of a nexus.

Accordingly, element (3) is not met, and the Veteran's claims also fail on this basis.
For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability and a low back disability.  The benefits sought on appeal are accordingly denied on a direct basis.

The Board now turns to whether the Veteran can be granted service connection for his right knee or low back disabilities on a secondary basis, as due to his service connected left ankle disability.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2015).

As noted above, the Veteran has current diagnoses of right knee and low back conditions.  As the Veteran is service connected for a left ankle disability, the only issues for resolution are whether a service connected disability caused or aggravated the Veteran's current right knee and low back disabilities.  

After examination of the Veteran and consideration of his medical history, the February 2010 and January 2013 VA examiners opined that the Veteran's right knee and low back disabilities were neither caused, nor aggravated, by his left ankle disability.  Specifically, the examiners found that it was more likely that the Veteran's advanced age would have made him more susceptible to such condition, and noted that the Veteran had widespread arthritis so it was not surprising to find the arthritis also in his right knee and back.  These opinions have not been undermined or controverted by any competent medical evidence, and they are found to be highly probative as they were provided by medical professionals, were grounded in the facts of the Veteran's case, and included a review of the requisite medical literature.  As such, they are afforded great weight.

The Board also takes note of the Veteran's lay statements at his June 2013 RO hearing and his May 2015 Board hearing asserting a nexus between his current knee and back disabilities and his service connected left ankle disability.  The Veteran has also submitted lay statements from his friends and family in support of his secondary service connection claim for his low back.  His sister, who is a nurse, stated that she noted over the years how the Veteran's left ankle disability worsened, and how his back started to become involved in the pain.  

The Board notes that the Veteran is not competent to provide a medical conclusion as to a relationship between his in-service injury and his current arthritis.  See Jandreau, supra.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that radiological studies, physical examinations, and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson, supra.  The Board observes that the Veteran's sister is a nurse and finds that, although she has medical training, her opinion indicating that the Veteran's low back disability was involved in his left ankle disability is outweighed by the probative value of the two VA nexus opinions from February 2010 and January 2013.  The VA examiners based their opinions on review of the Veteran's claims file, examination of the Veteran and imaging studies.  Furthermore, they supported their opinions with adequate rationale discussed above.  The Bard finds that despite the Veteran's sister's medial training, her statement lacks adequate conclusions of rationale.  Therefore, the Board places greater weight on the VA opinions provided.  Therefore, the Veteran's submitted lay statements have little probative value.

The preponderance of the evidence is therefore against the existence of a nexus between the Veteran's service connected left ankle disability and his current right knee and low back disabilities; therefore service connection for such on a secondary basis is denied.  


ORDER

An evaluation in excess of 10 percent for residuals of fracture of the left distal fibula with degenerative joint disease for the period prior to January 2, 2013 is denied.  

Service connection for a right knee condition as secondary to service-connected residuals of fracture of the left distal fibula is denied.  

Service connection for a low back disability as secondary to service-connected residuals of fracture of the left distal fibula is denied.  


REMAND

Additional development is required before the claim for service connection for hearing loss can be decided.  The Veteran asserts that he has a bilateral hearing loss disability as a result of noise exposure during active duty.  Specifically, reports exposure to noise due to his duties as a machinist including jet aircraft noise.  The Board concedes noise exposure during service, and also notes that at his May 1975 separation examination the examiner noted a history of ear infections in-service.  

In February 2010, the Veteran was afforded a VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability.  
After an examination of the Veteran and consideration of his complaints, the examiner diagnosed the Veteran with normal to moderately severe sensorineural hearing loss in both ears.  The VA examiner opined that it was not at least as likely as not that the Veteran's hearing loss was related to service.  

At a May 2015 Board hearing, he reported that he has had difficulty hearing for the past 25 or 30 years (having been separated for approximately 39 years at the time of the hearing).  The Veteran reported experiencing several ear infections in service, and indicated his belief that these infections may have caused his current hearing loss.  The Board notes that the February 2010 examiner did not consider these statements by the Veteran, as well as the Veteran's record of ear infections in-service in September 1972 to January 1973.  Therefore, an addendum opinion should be issued, specifically including consideration of the Veteran's May 2015 hearing testimony and the above separation examination findings.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be forwarded to the February 2010 VA examiner for complete review of the claims file and an addendum opinion, or if that examiner is not available to another audiologist.  Based on review of the record, the examiner should provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current bilateral hearing loss disability either began during, or was otherwise caused by, his active service, to include any noise exposure or ear infections therein.

A complete rational for all opinions expressed should be provided.  The examiner is asked to review, consider, and comment upon the lay testimony suggesting the Veteran's hearing loss is related to his active service, his testimony of ear infections in-service and the separation examination in May 1975 indicating that the Veteran experienced ear infections in-service. 

2.  Following completion of the above, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the RO should issue a Supplemental Statement of the Case and allow the Veteran and his representative an appropriate period of time to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


